Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 8-14 and 16-28 rejected under 35 U.S.C. 101 because
Claims 8, 14 and 22 rejected under 35 U.S.C. 101 for being directed to an abstract idea in the form of a mental process.
Step 2A, Prong One: Claim 8 recites the steps of:
generating a textual analysis of a draft of an electronic communication in response to a sender preparing the draft for conveyance over an electronic communication network (a human using pen a paper could analyze a preparing text of a draft message);
computing word relevance scores for each word of the draft based on the textual analysis (the human can perform this calculation of the draft using pen and paper);
determining probabilistically weighted distances between the sender, an initial recipient of the electronic communication, and each of a plurality of recipient candidates for additionally receiving the electronic communication, wherein the probabilistically weighted distances correspond to hierarchical distances within a hierarchical structure corresponding to an organization associated with the sender, the initial recipient, and the plurality of recipient candidates (the human can perform this calculation using pen and paper, a mental ranking, and a printout of an organizational structure of a business); and
selecting based on the word relevance scores and the probabilistically weighted distances at least one of the plurality of recipient candidates for receiving the electronic communication over the electronic communication network (the human can based on the calculation to simple route emails based upon a person’s position within an organization structure which is a mental process).
Other than reciting a processor operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed in the mind. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 8 recites the additional element of “a processor.”  The “processor” is recited at a high level of generality such that they amount to no more than mere computer component to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.  The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 8 recites the additional elements of “a processor” This limitation is merely including computer component to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer component to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional element does not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 14, as for Step 2A, Prong Two the abstract idea, as claimed, is not integrated into a practical application, recites the additional elements of a processor and a non-transitory computer readable storage media are recited at a high level of generality such that they amount to no more than mere instructions to implement that abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstracts idea into a practical application. See MPEP 2106.04(d). For Step 2B, as explained in Step 2A Prong Two, claim 14 recites the additional elements of a processor and a non-transitory computer readable storage media. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Claim 22, as for Step 2A, Prong Two the abstract idea, as claimed, is not integrated into a practical application, recites the additional elements of a hardware processor, a messaging platform, an electronic communication and a participant inclusion system are recited at a high level of generality such that they amount to no more than mere instructions to implement that abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstracts idea into a practical application. See MPEP 2106.04(d). Even though the claims recite recipient selection based upon the algorithm result, the Examiner doesn’t think these improvements are actual improvements in the case of functioning of the computer and are improvements that are more than the abstract idea in the case of the improved messaging based upon organization structure. The calculation being performed is not so complex as to exclude performance by a human. For Step 2B, as explained in Step 2A Prong Two, claim 22 recites the additional elements of a hardware processor, a messaging platform, an electronic communication and a participant inclusion system. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
Depend claims 9-13, 16-21 and 23-28 inherit the same defects.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 8, 14, 22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Herz (US Patent 6,029,195) in view of Keskar et al. (2003/0028524).
As to claim 8, Herz teaches a system, comprising: a processor (Fig. 2, server computer S2 with CPU, main memory, storage) configured to initiate operations including: generating a textual analysis of a draft of an electronic communication in response to a sender preparing the draft for conveyance over an electronic communications network (col. 10, lines 1-7 – the user is about to send an e-mail message (draft) and the target objects are potential recipients who are interest in the content of that message; col. 9, lines 43-48 – textual documents stored on data storage devices interconnected to the user via a computer network); computing word relevance scores for each word of the text based on the textual analysis (col. 13, lines 43-67); and selecting based on the word relevance scores and the probabilistically weighted distances at least one of the plurality of recipient candidates for receiving the electronic communication over the electronic communications network (col. 10, lines 1-3 - the target objects are potential recipients who are interest in the content of that message; col. 22, lines 15-28). Herz further teaches calculating word scores using probabilistic models (col. 14, lines 1-18) and estimate the probability that at least one user from the user base will access target object (col. 57, lines 22-37) and weight distance (col. 16, lines 52-59, col. 22, lines 1-5). Herz does not explicitly discuss determining distances between the sender, an initial recipient of the electronic communication, and each of a plurality of recipient candidates for additionally receiving the electronic communication, wherein the distances correspond to hierarchical distances within a hierarchical structure corresponding to an organization associated with the sender, the initial recipient, and the plurality of recipient candidates.
Keskar teaches generating a list of people, applying additional criteria that include factors such as physical location of the recipient, the organizational distance of the recipient relative to the sender (i.e., same team, department, division, etc.), the hierarchical structural distance of the recipient relative to the sender (i.e., peer, a level up or down in management, etc.), currently schedule meetings for the sender (current working group, etc.), recent communication by the sender (i.e., email, instant messages, SMS messages, etc.) ([0035]); the client 12a uses an email application program to compose a message and send the message to another client (initial recipient) over the network ; the client 12a uses a list builder program for generating a list of people (additional recipients) who may be interested in the content being composed by the client ([0008]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Keskar into the teachings of Herz for the purpose of routing email based upon a person’s position within an organizational structure and improve the task efficiency.
Claim 14 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Herz teaches documents stored on data storage devices interconnected to the user via computer network (col. 9, lines 43-48) and server Si equipped with magnetic disk data storage medium and interconnected with other servers via data communications links (col. 35, lines 2-5).
As to claim 22, Herz teaches a computer hardware system including a participant inclusion system, comprising: a hardware processor configured to initiate the following information (Fig. 2, server computer S2 with CPU, main memory, storage) including: an electronic communication (col. 10, lines 1-7 – the user is about to send an electronic mail or e-mail message (draft) and the target objects are potential recipients who are interest in the content of that message); a sender of the electronic communication (col. 10, lines 1-7 – the user); selecting based on the word relevance scores (col. 13, lines 43-67 - computing word relevance scores for each word of the text based on the textual analysis) and the probabilistically weighted distances at least one of the plurality of recipient candidates for receiving the electronic communication over the electronic communications network (col. 10, lines 1-3 - the target objects are potential recipients who are interest in the content of that message; col. 22, lines 15-28); causing the messaging platform to populate the electronic communication with the selected one of the plurality of the recipient candidates (col. 10, lines 1-7 – the user is about to send an electronic mail or e-mail message (draft) and the target objects are potential recipients who are interest in the content of that message; col. 70, lines 27-36 – the system sends e-mail message or by automatically submitting an electronic request to purchase the target object named in the notification); calculating word scores using probabilistic models (col. 14, lines 1-18) and estimate the probability that at least one user from the user base will access target object (col. 57, lines 22-37) and weight distance (col. 16, lines 52-59, col. 22, lines 1-5). Herz does not explicitly discuss an initial recipient of the electronic communication and added recipient of the electronic communication; determining distances between the sender, an initial recipient of the electronic communication, and each of a plurality of recipient candidates for additionally receiving the electronic communication, wherein the distances correspond to hierarchical distances within a hierarchical structure corresponding to an organization associated with the sender, the initial recipient, and the plurality of recipient candidates.
Keskar teaches the client 12a uses an email application program to compose a message and send the message to another client (initial recipient) over the network; the client 12a uses a list builder program for generating a list of people (additional recipients) who may be interested in the content being composed by the client ([0008]); the message platform populates the electronic draft with the member as another added recipient of the electronic communication ([0002] – computer users composing an electronic mail message obviously using computer platform and creates a list of people that interested in receiving the content associated with the task; [0008] - the client 12a uses a list builder program for generating a list of people who may be interested in the content being composed by the client); generating a list of people, applying additional criteria that include factors such as physical location of the recipient, the organizational distance of the recipient relative to the sender (i.e., same team, department, division, etc.), the hierarchical structural distance of the recipient relative to the sender (i.e., peer, a level up or down in management, etc.), currently schedule meetings for the sender (current working group, etc.), recent communication by the sender (i.e., email, instant messages, SMS messages, etc.) ([0035]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Keskar into the teachings of Herz for the purpose of routing email based upon a person’s position within an organizational structure and improve the task efficiency.
As to claim 25 Keskar teaches the system of claim 22, wherein the hierarchical structure includes, for each respective member of the organization, an organizational attribute associated therewith, and the organizational attribute corresponds to a role within the organization for the respective member ([0035-0037] – organizational distance of the recipient relative to the send, i.e., same team, department, division, etc. and the structural distance of the recipient relative to the sender, i.e., peer, a level up or down in management, etc.).

5.	Claims 11 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Herz (US Patent 6,029,195) and Keskar et al. (2003/0028524) in view of Hancock (2020/0050638).
	As to claims 11 and 18, Herz and Keskar do not explicitly discuss the system of claim 8 and the computer program product of claim 14, wherein the textual analysis determines a word frequency of each word of the draft and collocations of frequently occurring words within the draft, and wherein the computing comprises statistically determining each word’s relevance score based on the word frequency of each word and the collocations of frequently occurring words.
	Hancock teaches the vector representing the word embedding of a target word can have one position (or dimension) for each word or phrase in the corpus, where the value of each position is the total count, relative frequency, or other measure of how frequently that word is collocated with the target word ([0106]) and the score increases proportionally to the number of times a word appears in the document and is offset by the frequency of the word ([0147]).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Hancock into the teachings of Herz and Keskar for the purpose of including synonym generation functionality as part of a variety of synonym list modules generation.

6.	Claims 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Herz (US Patent 6,029,195) and Keskar et al. (2003/0028524) in view of Scott et al. (2015/0106702).
As to claims 12 and 19, Herz and Keskar do not explicitly discuss the system of claim 8 and the computer program product of claim 14, wherein the textual analysis determines a writing style of the draft, and wherein the computing comprises statistically determining each word’s relevance score based on the writing style.
Scott teaches using contextual information to promote the term “hello” , the trigger term “said” which is a known collocation of “hello” which both imply a more formal writing style where “hello” is ranked as a first candidate unless another term is given a higher relevance score ([0046]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Scott into the teachings of Herz and Keskar for the purpose of ranking the term used in contextual analysis.

7.	Claims 13 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Herz (US Patent 6,029,195) and Keskar et al. (2003/0028524) in view of Ishihata et al. (JP 2015207197).
	As to claims 13 and 20, Herz and Keskar do not explicitly discuss the system of claim 8 and the computer program product of claim 14, wherein the determining comprises modeling the hierarchical structure as a stochastic process.
	Ishihata teaches the stochastic model is generated for considering the hierarchical structure with the observation information and extracting the potential structure of observation information efficiency based on the score set (ADVANTAGE).
	It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Ishihata into the teachings of Herz and Keskar for the purpose of efficiently calculated the model score.

8.	Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Herz (US Patent 6,029,195) and Keskar et al. (2003/0028524) in view of Ozcaglar et al. (2020/0402015).
As to claim 21, Herz and Keskar do not explicitly discuss the computer program product of claim 14, wherein the computing uses a Markov Chain Monte Carlo algorithm.
Ozcaglar teaches each topic in the topic word matrix is represented as a probability distribution over words so that each element in the row representing the topic stores a value representing the relevance of the word to the topic; the topic word matrix updated using Markov Chain Monte Carlo technique ([0059]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the Markov Chain Monte Carlo technique, as taught by Ozcaglar, into the teachings of Herz and Keskar for the purpose of approximating the posterior distribution of the latent variables given a document.
Allowable Subject Matter
9.	Claims 9-10, 16-17, 23, 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 24, 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 22) and any intervening claims (claims 23, 25).
Response to Arguments
10.	Applicant's arguments filed 7/24/22 have been fully considered but they are not persuasive. Applicant added new claims 22-28 are rejected under the new grounds of rejections.
With respect to the 101 rejections Applicant argues that Step 2A Prong Two that the integration analysis involves both the additional elements as well as those elements directed to the judicial exception. Examiner respectfully submits that even though the claims recite recipient selection based upon the algorithm result, the Examiner doesn’t think these improvements are actual improvements in the case of functioning of the computer and are improvements that are more than the abstract idea in the case of the improved messaging based upon organization structure. The calculation being performed is not so complex as to exclude performance by a human.
Applicant further argues that the claims are directed to an improvement to technology. Examiner respectfully submits that applicant’s specification does mention that the invention relates to two different improvements - the functioning of a computer and addressing electronic communications based on a hierarchical structure of an organization for more efficient messaging.  For the functioning of a computer- there is no improvement of the actual computer (e.g., memory addressing or processor speed increase).  For the addressing electronic communications based on a hierarchical structure of an organization, Examiner respectfully submits that improvement is an abstract idea.  Of course, when someone is asking a question within a business organization, one would want to pick the person with the appropriate authority based upon an organization chart.  For example, if one has computer issues, one would contact someone at the help desk or if one had a question about leave one would contact his or her immediate supervisor, etc. 
With respect to the 103 rejections claims 8 and 14, Applicant mainly argues that Herz teaches measuring similarity between two target objects, and the target objects identified by the Examiner are “potential recipients” of an e-mail message, Notably, the target object is not the e-mail message itself. Examiner respectfully disagrees. Herz teaches that the user about to send an e-mail message and the target objects are potential recipients who are interested in the content of that message (col. 10, lines 1-3). Please note that Herz teaches the target objects are potential recipients who are interested in the content of the e-mail message.
Applicant further argues that Herz does not teach that the analysis is performed on the e-mail message in example (g). Examiner respectfully disagrees. Herz teaches the target objects are potential recipients who are interested in the content of the e-mail message. (col. 10, lines 1-3). Applicant further argues that Herz cannot teaching selecting based upon distances and therefore the Examiner has misrepresented the scoped and content of Herz. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Herz teaches selecting based on the word relevance scores and the probabilistically weighted distances at least one of the plurality of recipient candidates for receiving the electronic communication over the electronic communications network (col. 10, lines 1-3 - the target objects are potential recipients who are interest in the content of that message; col. 22, lines 15-28); calculating word scores using probabilistic models (col. 14, lines 1-18) and estimate the probability that at least one user from the user base will access target object (col. 57, lines 22-37) and weight distance (col. 16, lines 52-59, col. 22, lines 1-5); and Keskar teaches generating a list of people, applying additional criteria that include factors such as physical location of the recipient, the organizational distance of the recipient relative to the sender (i.e., same team, department, division, etc.), the hierarchical structural distance of the recipient relative to the sender (i.e., peer, a level up or down in management, etc.), currently schedule meetings for the sender (current working group, etc.), recent communication by the sender (i.e., email, instant messages, SMS messages, etc.) ([0035]). The combination of Herz and Keskar teaches the claimed invention.
Applicant further argues that Herz does not teach word relevance scores. Examiner respectfully disagrees. Herz teaches calculating word scores using probabilistic models (col. 14, lines 1-18) and estimate the probability that at least one user from the user base will access target object (col. 57, lines 22-37) and weight distance (col. 16, lines 52-59, col. 22, lines 1-5).
Applicant further argues that Keskar does not teach all of the limitations identified above that Herz fails to teach the claims refer to an initial recipient of the electronic communication. Examiner respectfully submits that Keskar teaches the client 12a uses an email application program to compose a message and send the message to another client (initial recipient) over the network ; the client 12a uses a list builder program for generating a list of people (additional recipients) who may be interested in the content being composed by the client ([0008]).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652